Citation Nr: 0715859	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-06 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to a rating in excess of 10 percent for cyst on 
the right tibia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision, in which the RO 
awarded the veteran a 10 percent rating for his service-
connected cyst of the right tibia, effective May 28, 2003.  
The veteran filed a notice of disagreement (NOD) in December 
2003, and the RO issued a statement of the case (SOC) in 
January 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
2004.

In September 2006, the veteran submitted claims for service 
connection for a psychiatric condition, left leg condition, 
and back condition, each as secondary to his service-
connected right leg disability.  As these claims are not 
currently in appellate status, they are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Cyst on the right tibia is manifested by tenderness on 
palpation and pain, with full range of motion and no 
tenderness of the right knee.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for cyst on 
the right tibia are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b) 
(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5010, 5262 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2003 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2003 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of that letter.  Hence, the August 2003 letter-
which meets the first three of Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirements.  While the veteran has not explicitly been 
advised to provide any evidence in his possession that 
pertains to his claim, the claims file reflects that the 
veteran has submitted evidence in support of his claim.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).

Regarding the Dingess/Hartman, the Board notes that the 
veteran was notified regarding the criteria for all possible 
higher ratings in the SOC, which suffices for 
Dingess/Hartman.  The veteran was not provided information as 
to the RO's assignment of effective dates; however, as the 
decision herein denies the claim for increase, no effective 
date is being, or is to be, assigned; hence, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as reports of VA examination and outpatient 
treatment records from the VA Medical Center (VAMC) in 
Brooklyn, New York.  As explained in more detail below, the 
Board also finds that, contrary to the representative's 
assertions, a remand for further examination of the veteran 
in connection with this claim is unnecessary.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's cyst on the right tibia is currently rated as 
10 percent disabling. Although the veteran is not shown to 
have arthritis, his disability is rated, by analogy, to 
traumatic arthritis pursuant to Diagnostic Code (DC) 5010.  
Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis (established by X-ray) under DC 5003, which in 
turn, is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (here, DCs 5260 and 5261).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is assignable for each major joint 
or group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to .  Flexion limited to 
45 degrees, 10 percent; for flexion limited to 30 degrees, 
20 percent; and for flexion limited to 15 degrees, 
30 percent.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent. 

Standard range of knee motion is from 0 degrees (on 
extension) to 140 degrees (on flexion.  See 38 C.F.R. § 4.71, 
Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which a claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence in light of the above, the 
Board finds that a higher rating for the disability under 
consideration is not warranted.

In a May 2003 private medical record, M.M., M.D. indicates 
that the veteran complained of pain in his right leg area and 
the pain was worse upon weight bearing and ambulation.  
Physical examination of the right leg revealed an area that 
was tender to palpation of the proximal tibia area, several 
inches below the jointline.  There was no mass present and 
there was no deformity.  Neurovascular examination of the 
lower extremity was within normal limits.  Range of motion of 
the right knee was full and the knee was nontender.  The 
veteran was found to have a cystic lesion, consistent with 
lipoma on his proximal tibia and he had pain in his leg, 
which appeared to be directly related to the lesion.  Dr. 
M.M. noted that the lesion would continue to result in pain 
in the veteran's leg with resultant difficulty with his 
ambulation and partial disability in his right lower 
extremity.

A June 2003 VA treatment record reflects that the veteran had 
been symptomatic with regard to his cyst on the right tibia 
on and off for many years with right lower leg pain.  He 
reported that the pain had become more bothersome over the 
past year.  Physical examination revealed normal muscle 
strength and no joint deformity.  There was positive 
pretibial tenderness with palpation.

On August 2003 VA examination, the veteran reported symptoms 
of intermittent pain in the right lower extremity.  A 
precipitating factor was prolonged ambulation.  Physical 
examination revealed no evidence of deformity and no malunion 
of the right leg.  There was tenderness on palpation at the 
right mid-tibia area.  The veteran also had normal ambulation 
without assistive devices.  

An October 2004 VA treatment record shows that the veteran's 
right lower leg cyst was asymptomatic at that time.

To warrant a compensable rating under the criteria for 
limitation of motion for the knee, the veteran's range of 
motion of the knee in flexion would need to be limited to 45 
degrees or less, or his range of motion of the knee in 
extension would need to be limited to 10 degrees or more.  
See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  As the veteran has 
been shown to have full range of motion of his right knee, 
the Board notes that he does not meet the requirements for a 
compensable rating based on limitation of motion.  However, 
DC 5003 provides for a 10 percent rating when the veteran's 
limitation of motion is noncompensable under the appropriate 
diagnostic codes and there is objective evidence of painful 
motion.  Given the findings of pain in his leg due to the 
cyst and tenderness to palpation of his right tibia, the 
Board finds that the RO properly assigned a 10 percent 
rating; however, no higher rating is assignable.

Even considering functional loss due to pain, the veteran is 
not shown to have any limitation of motion even with pain 
that would warrant a higher rating under DCs 5256, 5260, or 
5261.  As stated above, although the veteran is found to have 
pain with ambulation, he is also found to have full range of 
motion of his right knee and the October 2004 VA treatment 
record shows that his cyst on the right tibia was 
asymptomatic.  Hence, while the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, have been considered, they 
provide no basis for assignment of any higher rating based on 
limited motion.

The Board also finds that the veteran's disability would not 
warrant more than the currently assigned 10 percent rating 
under any other potentially applicable diagnostic code.  
Alternatively, the disability could be rated under Diagnostic 
Code 5262 (pursuant to which impairment of the tibia and 
fibula are rated).  Under that diagnostic code, a 10 percent 
rating is warranted for malunion of the tibia and fibula with 
slight knee or ankle disability.  A 20 percent rating is 
warranted when malunion is productive of moderate knee or 
ankle disability, and a 30 percent rating is warranted when 
such knee or ankle disability is marked.  38 C.F.R. § 4.71a, 
DC 5262. 

Even considering the rating criteria applicable to impairment 
of the tibia and fibula, the Board finds that a rating in 
excess of 10 percent for his cyst on the right tibia is not 
warranted.  In this regard, the veteran has demonstrated full 
range of motion of the right knee and was not even shown to 
have any tenderness on the right knee during his May 2003 
private examination by Dr. M.M.  In addition, the record does 
not indicate, nor does the veteran complain of any ankle 
disability.  Because the veteran is not shown to have at 
least moderate knee or ankle disability, the Board finds that 
a rating in excess of 10 percent for his cyst on the right 
tibia is not warranted under DC 5262.

Further, there is no other diagnostic code pursuant to which 
a higher rating for the cyst on the right tibia could be 
assigned and there are no symptoms or impairment associated 
with the cyst on the right tibia to warrant rating the 
disability under any other provision of VA's rating schedule.

As a final note, the Board points out that, contrary to the 
representative's assertions, the current record is provides a 
sufficient basis for rating the disability under 
consideration.  In his May 2007 brief, the representative 
argued that the available evidence was too old to adequately 
evaluate the state of the veteran's condition and a new VA 
examination was necessary.  However, the Board disagrees.  As 
indicated above, the report of the veteran's August 2003 VA 
examination is adequate for rating purposes, as it addresses 
the applicable rating criteria related to the veteran's cyst 
on the right tibia disability.  More importantly, the Board 
notes that the veteran has not alleged that his cyst on the 
right tibia disability has worsened since the most recent 
August 2003 VA examination.  Rather, in the veteran's 
December 2003 NOD and his February 2004 substantive appeal, 
his major complaints bore more on the additional disability 
of his left leg and left hip, caused by his right tibia 
disability-disability for which service connection has not 
been granted, and which the Board has not considered, and 
should not consider, in evaluating the disability under 
consideration.  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for cyst on the right tibia must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 10 percent for cyst on the right tibia 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


